DETAILED ACTION
This action is in reply to the submission filed on 3/14/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendments to claims 1, 13, 20 and 23 are acknowledged.
Claims 1-5, 7, 10-11, 13, and 15-25 are currently pending and have been examined under the effective filing date of 2/18/2018.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2022 has been entered.

	Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive.  Examiner submits prior cited art Fisher to teach data masking for purposes of user privacy.  Additionally, this feature does not overcome 101 as using a computer to mask data does not bring the claims as a whole into a practical application or significantly more than the abstract idea.
Regarding page 8 of Applicant’s remarks, benefits conceived from the claimed invention such as time reduction, increasing security, and convenience by eliminating credit checks does not equate to a method of data storage and retrieval that fundamentally improve a computer’s storage and retrieval of data. Regarding page 9, Examiner does not agree that user privacy involving third parties is an unconventional improvement to financial institutions.
Regarding page 11, while Examiner does not necessarily agree that encryption is not a form of masking, Examiner submits Fisher to teach masking by limiting the sharing of personal data to third parties. (Fisher 7:10; The PAMS provides for authentication of multiple parties to each other. Since all interactions between users is mediated by the PAMS, interactions may be anonymous while still being authenticated. Anonymous transactions are conducted by referencing the identity rather than revealing it. Verified information about authenticated users can be exchanged without revealing the actual identity of the users to each other.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Shah with the known technique of privacy policies in Fisher because applying the known technique would have yielded predictable results and resulted in an improved system by allowing an employer to securely manage sensitive payroll information. (Fisher 7:15; The combination of authentication with mediation allows for user management of privacy and negotiation between parties on what will be revealed.)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2-5, 7, 10-11, 13, 15-19, and 21-25 and 20 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention falls under statutory categories of processes and/or machines, Step 2A Prong 1: the claims recite a method and/or system for receiving, that is controlled by an employer,  identification information associated with a user, determining whether the identification information matches the user, requesting an authentication response from the user, receiving the requested authentication response; determining whether the authentication response compares favorably to an expected response, receiving pay data associated with the user, providing available options to the user; when one or more user selections includes payment disbursal, authorizing to disburse payment based on a financial status of the employer, receiving user selections from the user; and determining whether one or more user selections include payment disbursal. These limitations are directed to the abstract idea of organizing human activity in the form of fundamental economic principles or practices, without significantly more.  The act of performing transactions is a fundamental economic practice.  Further, these limitations are directed to the abstract idea of legal interactions, including agreements in the form of contracts, legal obligations and business relations.  Providing goods for services, or more aptly, compensating an employee or person for a contractually obligated amount are directed to these abstract ideas.
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of a user library, an automated kiosk, a private employer network, a computing device, one or more processors, a machine-readable medium comprising instructions stored therein, authentication by a financial module that receives identification information from an automated kiosk that is configured to transfer a payment from an employer to the user, and a data masking function that masks an identity of the user from a third party individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a computer device and/or computing technologies to perform an abstract idea does not constitute a practical application. They describe disbursing payment to a user with regards to various options such as connecting to a financial service, currency exchange service, banking service, money transfer service, insurance service; and using surrogate-type methods for employee data obfuscation. 
Dependent claims are directed to limitations that serve to limit the modifying steps, and introduce neither a new abstract idea nor provide additional limitations that are significantly more than an abstract idea or constituting a practical application of the abstract idea. The additional elements of a wirelessly connectable device, a storage device for data associated with the user’s employer, and accessing the public network using a surrogacy service, merely use a computer as a tool to perform the abstract idea and therefore do not integrate the abstract idea into a practical application or constitute significantly more than the judicial exception.  The additional elements of timecard information receiving permission to transmit data to a third party, splitting a disbursement and setting a limit on the disbursement based on employer’s financial status, while adding benefit to the invention, are merely add-ons and therefore constitute nothing more than descriptive language to the core limitations. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility and introduce no new abstract idea.
Step 2B: Said claims recite additional elements as seen in the step above.  These additional elements are not sufficient to amount to significantly more than the judicial exception because they merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a computer device and/or computing technologies to perform an abstract idea does not constitute significantly more than the judicial exception.  Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 10-11, 13, and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (Pub. No. US 2016/0371661 A1) in view of Cacheria, III et al. (Pub. No. US 2010/0179887 A1,) and further in view of Fisher (Patent No. US 6,957,199 B1.)
Regarding Claims 1, 13 and 20, Shah discloses a method for providing automated services on a private network by an employer, the method comprising: 
receiving, by an automated kiosk that is controlled by an employer,  (Shah ¶0107; amount and term permitted can vary (configurable) if proceeds are accessed as cash through an ATM (automated teller machine),) identification information associated with a user; (Shah ¶0145; workflow commences 502 with a consumer/user initiating payment by selecting an EBU option at 504. The POS terminal makes a connection to the EBU system for authentication at 506. The authentication may use a variety of methods such as biometrics, login and password, personal identification number (PIN) or a card enabled with a machine readable magnetic stripe or an embedded chip issued against the EBU account of the user.)
determining whether the identification information matches the user in a user library; (Shah ¶0132; When an access attempt is made at step 242, the system checks whether an SMS/PIN based login is to be used at step 244, in which case, the user is queried to enter their registered telephone number at step 246. The system, after confirming in its database the existence of that registered phone number then sends a code or PIN to the phone number at step 248, and requests the entry of the PIN by the user at step 250.)
when the identification information matches a user in a user library, requesting an authentication response from the user; (Shah ¶0132; The system, after confirming in its database the existence of that registered phone number then sends a code or PIN to the phone number at step 248, and requests the entry of the PIN by the user at step 250.)
receiving the requested authentication response; (Shah ¶0145; In this scenario, where approval for a different amount is to be tried, the workflow proceeds back to step 510 for approval after the appropriate user input.)
determining whether the authentication response compares favorably to an expected response; (Shah ¶0146; If an attempt to retry with EBU is not to be made at 522, the loop proceeds to step 524, where a check is performed if a different instrument may be used. In the case that a different instrument may be used, the workflow associated with that instrument is performed at 526, and the workflow terminates at step 540.)
when the authentication compares favorably to the expected response, receiving pay data associated with the user, wherein the pay data includes information sufficient to determine compensation owed to the user; (Shah ¶0147; On successful approval at step 512, the POS terminal processes the sale at step 514, and generates the transaction id/approval code(s), which is/are shared with all connected systems. The EBU backend system then adjusts the balance for the consumer with the approved amount, and adds a deduction for payroll processing at step 516.)
based on the pay data for the user, providing available options to the user; (Shah ¶0037; selection of an available financial service from among several available financial services)
receiving user selections from the user; (Shah ¶0037; user indicates a selection of an available financial service from among several available financial services)
determining whether one or more user selections include payment disbursal; and (Shah ¶0037; available services may include cash access service)
when one or more user selections includes payment disbursal, authorizing an automated kiosk to disburse payment (Shah ¶0033; kiosks, which in some embodiments are located at the facilities of the employers at which the employees work and/or at other suitable or convenient locations) (Shah ¶0141; If the user receives the PIN at step 428, she may enter it at step 432, and the entry of the correct PIN number causes the dispensation of the cash at step 434)  based on a financial status of the employer (Shah Fig. 3A, ¶0013; employer’s public profile, stock value, revenue, profit, debt considered when rules engine functions in performing ATM actions…;¶0039; among the factors that can be considered by the third party in implementing the cash advance process are employer-level risk controls for the third party's program, which in at least some embodiments or circumstances can include one or more of the following: [0040] Employer's financial condition—going concern determination)
wherein the user is authenticated by a financial module that receives the identification information from the automated kiosk; (Shah ¶0145; The POS terminal makes a connection to the EBU system for authentication at 506.
While Shah discloses utilizing a third-party service to distribute funds from an employer to an employee, Shah does not disclose wherein the kiosk is configured to transfer a payment directly from an employer to the user, responsive to the one or more user selections for payment disbursal. 
Cacheria, III discloses wherein the kiosk is configured to transfer a payment directly from an employer to the user, responsive to the one or more user selections for payment disbursal. (Cacheria, III ¶0122; Fig. 19; At step 1938, the bill pay service accesses a bill pay gateway to connect with a public or private financial network at step 1940 after which the funds are electronically disbursed to the payee at step 1942.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Shah with the known technique of utilizing private financial networks in Cacheria, III because applying the known technique would have yielded predictable results and resulted in an improved system by allowing an employer to securely manage sensitive payroll information.
Shah as modified by Cacheria, III does not disclose, but Fisher does disclose: wherein the financial module provides a data masking function that masks an identity of the user from a third party. (Fisher 7:10; The PAMS provides for authentication of multiple parties to each other. Since all interactions between users is mediated by the PAMS, interactions may be anonymous while still being authenticated. Anonymous transactions are conducted by referencing the identity rather than revealing it. Verified information about authenticated users can be exchanged without revealing the actual identity of the users to each other.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Shah with the known technique of privacy policies in Fisher because applying the known technique would have yielded predictable results and resulted in an improved system by allowing an employer to securely manage sensitive payroll information. (Fisher 7:15; The combination of authentication with mediation allows for user management of privacy and negotiation between parties on what will be revealed.)

Regarding Claim 2, Shah as modified by Cacheria, III and Fisher discloses the method of claim 1, further comprising: 
determining whether one or more received user selections include a financial service other than payment disbursal; and (Shah ¶0037; user picks a transaction of interest at step 148, and provides details of the proposed transaction. More particularly, the user indicates a selection of an available financial service from among several available financial services.)
when one or more user selections include one or more financial services other than payment disbursal, facilitating providing at least one of the one or more financial services. (Shah ¶0037; bank deposit (ACH) service, a pay bills service, a money remittance service, and a savings service. Other services offered may include ACH into DDA (Direct Deposit Advance), Wire (Wire Transfer)…)

Regarding Claim 3, Shah as modified by Cacheria, III and Fisher discloses the method of claim 2, wherein one of the one or more financial services is provided by an entity that is not the employer of the user, and further wherein the one of the one or more financial services includes at least one of a currency exchange service, a banking service, a money transfer  service, and an insurance service. (Shah ¶0037; bank deposit (ACH) service, a pay bills service, a money remittance service, and a savings service. Other services offered may include ACH into DDA (Direct Deposit Advance), Wire (Wire Transfer)…)

Regarding Claim 4, Shah as modified by Cacheria, III and Fisher discloses the method of claim 1, wherein the identification information associated with a user is at least partially biometric information. (Shah ¶0034; a biometric or user credential based login sequence 140 is used.)

Regarding Claim 5, Shah as modified by Cacheria, III and Fisher discloses the method of claim 4, wherein the biometric information is collected by the kiosk. (Shah ¶0145; The POS terminal makes a connection to the EBU system for authentication at 506. The authentication may use a variety of methods such as biometrics, login and password, personal identification number (PIN) or a card enabled with a machine readable magnetic stripe or an embedded chip issued against the EBU account of the user.)

Regarding Claim 7, Shah as modified by Cacheria, III and Fisher discloses the method of claim 1, wherein the authentication response is at least partially biometric information. (Shah ¶0145; The POS terminal makes a connection to the EBU system for authentication at 506. The authentication may use a variety of methods such as biometrics, login and password, personal identification number (PIN) or a card enabled with a machine readable magnetic stripe or an embedded chip issued against the EBU account of the user.)

Regarding Claim 10, Shah as modified by Cacheria, III and Fisher discloses the method of claim 1, wherein the pay data further comprises timecard information. (Shah ¶0024; FIG. 10 is a flowchart that illustrates the incorporation of the time and attendance data into the computation of an available balance to an employee in a preferred embodiment of the invention.)

Regarding Claim 11, Shah as modified by Cacheria, III and Fisher discloses the method of claim 10, wherein the determining compensation owed to the user is at least partially based on timecard information (Shah ¶0024; FIG. 10 is a flowchart that illustrates the incorporation of the time and attendance data into the computation of an available balance to an employee in a preferred embodiment of the invention) and a previously determined maximum payment disbursal. (Shah ¶0031; accessible balance is calculated by taking the static data i.e. hours worked (Regular, Over Time, Double overtime, Paid-time-off) and then multiplying with the rate.)

Regarding Claim 14, Shah as modified by Cacheria, III and Fisher discloses the method of claim 13, further comprising: 
displaying available options to the user using the automated kiosk. (Shah ¶0037; selection of an available financial service from among several available financial services)

Regarding Claim 15, Shah as modified by Cacheria, III and Fisher discloses the method of claim 13, further comprising: 
displaying available options to the user using a wirelessly connectable device. (Shah ¶0033; Employees may interact with the system by way of mobile device(s) or desktop (or laptop) computers (e.g., web solution-equipped computers or computerized devices) of the employees, which can serve as the employee access device.)

Regarding Claim 16, Shah as modified by Cacheria, III and Fisher discloses the method of claim 13, wherein one or more user selections includes payment disbursal in a form of cash, the method further comprising: 
authorizing the automated kiosk to disburse at least some cash to the user. (Shah ¶0167; The user confirms the total amount to be disbursed from their EBU account at step 806)

Regarding Claim 17, Shah as modified by Cacheria, III and Fisher discloses the method of claim 16, further comprising: 
accessing another storage device for data associated with the user's employer; and based on the data associated with the user's employer, determining an amount of cash to disburse to the user. (Shah ¶0024; FIG. 10 is a flowchart that illustrates the incorporation of the time and attendance data into the computation of an available balance to an employee in a preferred embodiment of the invention.)

Regarding Claim 18, Shah as modified by Cacheria, III and Fisher discloses the method of claim 17, wherein the data associated with the user's employer includes information sufficient to determine the employer's available cash. (Shah ¶0024; FIG. 10 is a flowchart that illustrates the incorporation of the time and attendance data into the computation of an available balance to an employee in a preferred embodiment of the invention)

Regarding Claim 19, Shah as modified by Cacheria, III and Fisher discloses the method of claim 17, wherein the data associated with the user's employer includes information sufficient to determine the employer's projected expenses. (Shah ¶0206; optionally, manually entered data about user's spending is performed at step 1106.)

Regarding Claim 21, Shah as modified by Cacheria, III and Fisher discloses the method of claim 1, further comprising accessing a third-party system outside an employer private network through an interface, (Shah ¶0200; Once the employee authenticates their identity by entering the correct PIN at step 958, the data from employee answers, third party data sources, and preloaded data (if present) are moved into employee database and credentials along a message of successful enrollment is sent to the user at step 924, after which the process terminates at step 940 upon successful enrollment.) 
Fisher discloses accessing a third-party system outside an employer private network through an interface, with the employer acting as a surrogate for the user so that the user is anonymous from a perspective of the third-party system. (Fisher 44:19; The Authentication Agent then camouflages the private key using an activation code and places the software smartcard in a card database on the database server.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Shah with the known technique of proxy-based data management in Fisher because applying the known technique would have yielded predictable results and resulted in an improved system by allowing improved security and less data leaks through anonymous keys.

Regarding Claim 22, Shah as modified by Cacheria, III and Fisher discloses the method of claim 1, further comprising:
querying one or more employment databases; and (Shah ¶0008; receive a request comprising a selection of a financial service, an amount of requested funds and a deduction schedule)
determining that proper approvals are in place for a form of payment based on the query of the one or more employment databases. (Shah ¶0008; determine whether the selection complies with the rules governing access to earned but unpaid income; ¶0013; Fig. 3A functioning of rules engine; ¶0038; amount of an EBU access, associated repayment term and cost, and other features or characteristics of the access can be impacted by rules applied through the rules engine; ¶0052; these types of rules can also be employed the third party in implementing access to EBU and other features and services of the system/network)

Regarding Claim 23, Shah as modified by Cacheria, III and Fisher discloses the method of claim 1, further comprising receiving permission from the user to engage the third party; and (Shah ¶0109; These intercommunications can involve providing terms and conditions from the third party computer system for receipt by the employee device or other user access system and receiving signals from the employee device or other user access system indicating the employee's acceptance of those terms and conditions)
transmitting the pay data to the third party. (Shah ¶0109; Also, these intercommunications can involve providing transactions confirmations or other transactions-related information from the third party computer system for receipt by the employee device or other user access system (and/or receiving signals from the employee computer system or other user access system relating to transactions).)


Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (Pub. No. US 2016/0371661 A1) in view of Cacheria, III et al. (Pub. No. US 2010/0179887 A1,) Fisher (Patent No. US 6,957,199 B1), and further in view of Parento (WO 2016/025143 A1.)
Regarding Claim 24, Shah as modified by Cacheria, III discloses the method of claim 1. While Shah teaches disbursal options of cash and check forms, it does not explicitly disclose wherein the one or more user selections comprises splitting the payment disbursal into a cash payment and a check payment. However, Parento does. (Parento p. 18, line 21; In some embodiments, the options presented to the employee relative to payroll disbursement may include options to split the disbursement between two or more modes of disbursement)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Shah with the known technique of disbursal splitting in Parento because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the employee more financial options akin to a traditional banking system.

Regarding Claim 25, Shah as modified by Cacheria, III and Parento discloses the method of claim 24, wherein an amount of the cash payment that is split between the cash payment is limited based on the financial status of the employer. (Shah ¶0104; additional types of funds access to be provided, and/or associated limits being set. For example, in at least some embodiments, once every quarter, semiannually or annually (configurable) the third party can facilitate funds access with a materially larger limit. This may also contain components of unearned income and earned but unpaid income. The threshold for the amount based on earned but unpaid income may go up to or higher than 100% of net earned but unpaid income.)

Conclusion
Pertinent prior art made of record but not relied upon in this action include: Aaron et al. (Patent No. US 9,418,387 B1,) Sahgal et al. (Pub. No. US 2016/0321621 A1,) Jackman et al. (Pub. No. US 2008/0306844 A1,) and Turner et al (Pub. No. US 2003/0236746 A1.) Turner teaches disbursement of both cash and check from a payroll kiosk. Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	
	
	/SANGEETA BAHL/          Primary Examiner, Art Unit 3629